                 Case 1:19-cv-08583-VEC Document 26 Filed 03/30/20 Page 1 of 1
                                    PARKER HANSKI LLC
                                       40 WORTH STREET, 10TH FLOOR
                                        NEW YORK, NEW YORK 10013                  USDC SDNY
                                           PHONE: 212.248.7400                    DOCUMENT
                                           FAX:   212.248.5600                    ELECTRONICALLY FILED
                                        Contact@ParkerHanski.com
                                                                                  DOC #:
                                                                                  DATE FILED: 03/31/2020


                                                                   March 30, 2020
       Via ECF


                                                      MEMO ENDORSED
       The Honorable Valerie E. Caproni
       United States District Judge
       Southern District of New York


              Re:     Todd Kreisler v. 434 Broadway Property Investors III, LLC and Hanesbrand Inc.

                      Docket No. 1:19-cv-08583 (VEC)(DCF)

       Dear Judge Caproni:

              We represent the plaintiff in the above-entitled action. Because of the coronavirus pandemic
       (COVID-19) and the significant affect that it is having on the parties, we write to respectfully ask the
       Court to stay all discovery deadlines and conferences sine die with the parties providing a status update on
       May 29, 2020 regarding whether discovery can be resumed. Thank you for your time and attention to this
       matter. With kindest regards, I am very truly yours,

                                                /s/
                                           Glen H. Parker, Esq.


Fact discovery is extended through June 26, 2020. The parties are advised that, given the lengthy extension, the
Court expects the parties to be able to complete all fact discovery by that date, notwithstanding the general
challenges posed by COVID-19. If the parties cannot complete fact discovery by June 26, they must explain,
promptly and with greater specificity, why they could not do so despite their best efforts.

The April 24 status conference is adjourned to June 26, 2020, at 10:00 A.M. A joint pre-conference letter is
due by June 18, 2020. Deadlines for expert discovery will be set at the next conference.

SO ORDERED.                   Date: 03/31/2020




HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
